DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9-10 are objected to because of the following informalities:
In claim 9, “comprising the following steps:” should be “comprising
In claim 10, “further comprising the following step:” should be “further comprising

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claims 1-7 of this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitations are:
“a processing unit" programmed to determine at least one brake characteristic value” in claims 1-5 and 7
“a memory unit” configured to store the characteristic value in claim 5
“a control unit, which is configured to activate at least one braking system component” and output a control signal in claim 6
“an automatic speed control unit” configured to “request a brake application” in claim 6
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“a processing unit": this component is disclosed in at least [Page 15, lines 10-14], [Page 16, line 27-Page 17, line 1], [Page 24, line 8-Page 25, line 3], and Fig. 6 (reference numeral 32) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“a memory unit”: this component is disclosed in at least [Page 25, lines 4-8] and Fig. 6 (reference numeral 36) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“a control unit”: this component is disclosed in at least [Page 25, line 21-Page 26, line 16] and Fig. 6 (reference numeral 38) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“an automatic speed control unit”: this component is disclosed in at least [Page 25, lines 21-28] of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1 and 7-9, the claims each recite the limitation, “at least one brake characteristic value as a vehicle axle- specific brake characteristic value, which in each case corresponds to a ratio between a brake pressure in all wheel brake cylinders” (emphasis added).
However, considering both emphasized portions of the limitation above, it is unclear whether the phrase “in each case” means “for each of the at least one brake characteristic value”, “for each brake cylinder of a plurality of wheel brake cylinders assigned to a shared vehicle axle”, or something else entirely. Furthermore, considering the limitation “in all brake cylinders”, in context it is unclear if each brake cylinder has its own ratio between a brake pressure and a vehicle torque, if there is a single ratio that is shared by all brake cylinders in the system, or something else entirely.
For at least these above stated reasons, the claims are rendered indefinite and rejected under 35 USC 112(b) until such appropriate amendments are made as to resolve these issues. Furthermore, dependent claims 2-6 are rejected by virtue of their dependence from claim 1 and claim 10 is rejected by virtue of its dependence from claim 9 since none of the dependent claims address these issues. For purposes of the prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that any of the above suggested interpretations, or any other reasonable interpretation, may be utilized.

	Regarding claim 5, the claim repeatedly recites the limitation, “the at least one vehicle axle”. However, this specific limitation does not have antecedent basis earlier in claim 5 or in parent claim 1. Instead, parent claim 1 introduces “a shared vehicle axle”. Therefore, the inconsistency between the terminology of claims 1 and 5 to refer to the axle(s) introduces ambiguity as to the number of axles and ambiguity regarding whether or not the axle(s) are shared. Examiner suggests that applicant pick either “at least one vehicle axle” or “shared vehicle axle” and amend all instances in both claims to consistently recite this choice. This would overcome the indefiniteness discussed herein.
	Until such amendments are made, claim 5 is further rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will apply examiner’s broadest reasonable interpretation so that any of the above interpretations or any other reasonable interpretation may be utilized.

Claims 1-7 are further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The basis for these further rejections is the interpretation of these claims under 35 USC 112(f), as discussed in the “Claim Interpretation” section of this office action.
Regarding claims 1-7, the following claim limitations invoke 35 U.S.C. 112(f):
“a processing unit" programmed to determine at least one brake characteristic value” in claims 1-5 and 7
“a memory unit” configured to store the characteristic value in claim 5
“a control unit, which is configured to activate at least one braking system component” and output a control signal in claim 6
“an automatic speed control unit” configured to “request a brake application” in claim 6
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the written description reveals the following:
“a processing unit": this component is disclosed in at least [Page 15, lines 10-14], [Page 16, line 27-Page 17, line 1], [Page 24, line 8-Page 25, line 3], and Fig. 6 (reference numeral 32) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“a memory unit”: this component is disclosed in at least [Page 25, lines 4-8] and Fig. 6 (reference numeral 36) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“a control unit”: this component is disclosed in at least [Page 25, line 21-Page 26, line 16] and Fig. 6 (reference numeral 38) of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
“an automatic speed control unit”: this component is disclosed in at least [Page 25, lines 21-28] of applicant’s specification. However, it is not clear from any part of the disclosure whether the component takes the form of hardware circuitry, software executed by a processor, or some other form entirely. Therefore the structure used to perform the claimed functions is indefinite and the pertinent claims reciting this limitation are rejected under 35 USC 112(b).
Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f); 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structures, materials, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structures, materials, or acts perform the claimed functions, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structures, materials, or acts for performing the claimed function and clearly links or associates the structures, materials, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structures, materials, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed functions. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of determining a brake characteristic value of a brake system corresponding to a ratio between a pressure measurement and torque measurement in the brake system. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance: 
Regarding claim 1, applicant recites A device for a hydraulic braking system of a vehicle, comprising: 
a processing unit programmed to determine at least one brake characteristic value of the hydraulic braking system, wherein the processing unit is programmed to determine the at least one brake characteristic value as a vehicle axle- specific brake characteristic value, which in each case corresponds to a ratio between a brake pressure in all wheel brake cylinders assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle using the wheel brake cylinders.
The claim recites a device configured to execute code and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The claimed invention is directed to the concept of determining a brake characteristic value of a brake system corresponding to a ratio between a pressure measurement and torque measurement in the brake system. Because pressures and torque are values which can be determined mentally or manually by a user (for example, by a reading a measurement device or gathered data), the steps executed by the processing unit fall within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processing unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processing unit is described in [Page 15, lines 10-14], [Page 16, line 27-Page 17, line 1], [Page 24, line 8-Page 25, line 3], and Fig. 6 (reference numeral 32) of applicant’s specification as being realized by general-purpose computer programming. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers or instructions executed by the same does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 2, applicant recites The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function, which is at least dependent on the brake pressure.
However, merely specifying that the observed characteristic is a function of another observable characteristic does not change that it can be mentally or manually observed by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function, which is at least dependent on at least one vehicle state variable of the vehicle, and/or on at least one driving state variable of an instantaneous trip of the vehicle, and/or on at least one climatic state variable, and/or on at least one braking system component temperature.
However, merely specifying that the observed characteristic is a function of another observable characteristic does not change that it can be mentally or manually observed by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function, which is at least dependent on: (i) a time which has elapsed after an installation of a new brake pad of the hydraulic braking system or after an identified damage of a friction layer of the hydraulic braking system, and/or (ii) a number of brake applications of the vehicle carried out after the installation of the new brake pad or after the identified damage of the friction layer.
However, merely specifying that the observed characteristic is a function of another observable characteristic does not change that it can be mentally or manually observed by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The device as recited in claim 2, wherein the device includes a memory unit, on which the determined vehicle axle- specific brake characteristic value or the determined vehicle axle-specific brake characteristic value function is stored for the at least one vehicle axle of the vehicle, the processing unit being programmed to re-establish the assigned vehicle axle- specific brake characteristic value or the assigned vehicle axle-specific brake characteristic value function for the at least one vehicle axle, based on a comparison of at least one setpoint variable with respect to a setpoint deceleration to be exerted on the at least one vehicle axle during a deceleration of the vehicle to at least one actual variable with respect to an actual deceleration exerted on the at least one vehicle axle during a brake application, and to newly store it in the memory unit.
However, merely specifying that the observed characteristic is a function of another observable characteristic does not change that it can be mentally or manually observed by a user. The additional limitations therefore do not serve to integrate the judicial exception into a practical application. Moreover, the introduction of a general memory unit, which, based on at least [Page 25, lines 4-8] and Fig. 6 (reference numeral 36) of applicant’s specification is a generic hardware or software component, does not indicate an inventive concept since the collective parts of the claimed invention introduce no new functionality compared to the parts taken alone.

Regarding claim 8, applicant recites A method for determining at least one brake characteristic value of a hydraulic braking system of a vehicle, the method comprising: 
determining the at least one brake characteristic value as a vehicle axle-specific brake characteristic value, which in each case corresponds to a ratio between a brake pressure in all wheel brake cylinders assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle with the aid of the wheel brake cylinders.
The claim recites one or more steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The claimed invention is directed to the concept of determining a brake characteristic value of a brake system corresponding to a ratio between a pressure measurement and torque measurement in the brake system. Because pressures and torque are values which can be determined mentally or manually by a user (for example, by a reading a measurement device or gathered data), the steps executed by the processing unit fall within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processing unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processing unit is described in [Page 15, lines 10-14], [Page 16, line 27-Page 17, line 1], [Page 24, line 8-Page 25, line 3], and Fig. 6 (reference numeral 32) of applicant’s specification as being realized by general-purpose computer programming. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers or instructions executed by the same does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf (US 20050001474 A1) in view of Yang et al. (US 20160016574 A1), hereinafter referred to as Zierolf and Yang, respectively.
Regarding claim 1, Zierolf discloses A device for a hydraulic braking system of a vehicle (See at least Fig. 1 in Zierolf: Zierolf discloses a brake control system 10 comprising a hydraulic actuator [See at least Zierolf, 0037]), comprising: 
a processing unit programmed to determine at least one brake characteristic value of the hydraulic braking system (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. The torque gain may be regarded as a characteristic value), wherein the processing unit is programmed to determine the at least one brake characteristic value as a vehicle axle- specific brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that brake control system 10 controls at least one wheel, and that each additional wheel can be controlled by its own corresponding system 10 or by a single system [See at least Zierolf, 0036]. It will be appreciated that each wheel corresponds to an axle, so each calculated torque gain for each wheel may correspond to an axle as well), which in each case corresponds to a ratio between a brake pressure in all wheel brakes assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle using the wheel brakes (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]).
	However, Zierolf does not explicitly teach the device wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders.
	However, Yang does teach a braking device wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders (See at least Fig. 1 in Yang: Yang teaches that braking force is delivered by pressuring wheel cylinders 110 [See at least Yang, 0018]. Yang further teaches that wheel cylinder pressure and torque delivered may be measured by controller 104 for these wheel cylinders [See at least Yang, 0042]). Both Yang and Zierolf teach methods for operating brake systems. However, only Yang explicitly teaches where the delivery of torque and pressure may involve wheel cylinders, and where values of torque and pressure may be measured for wheel cylinders in particular.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the braking system of Zierolf to also employ wheel cylinders to brake the wheels and deliver pressure and torque, and to also include sensors which measure pressure and torque in the form of specific pressure and torque measurements for specific wheels of the vehicle, as in Yang. Anyone of ordinary skill in the art will appreciate that wheel cylinders are a common way to deliver braking pressure and torque to wheels, that wheel cylinder pressure is a common measurement utilized to quantify braking pressure, and that torque delivered by wheel cylinder pressure is a common value to measure to better control braking operations.

Regarding claim 2, Zierolf in view of Yang teaches The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function, which is at least dependent on the brake pressure (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Because the values are measured and a definite relationship between them is used to determine the ratio and torque gain, the torque gain may be regarded as a function that is dependent on the brake pressure).

Regarding claim 3, Zierolf in view of Yang teaches The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function, which is at least dependent on at least one vehicle state variable of the vehicle (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Because the values are measured and a definite relationship between them is used to determine the ratio and torque gain, the torque gain may be regarded as a function that is dependent on the brake pressure, which is a vehicle state variable), and/or on at least one driving state variable of an instantaneous trip of the vehicle, and/or on at least one climatic state variable, and/or on at least one braking system component temperature.

Regarding claim 7, Zierolf discloses A hydraulic braking system for a vehicle (See at least Fig. 1 in Zierolf: Zierolf discloses a brake control system 10 comprising a hydraulic actuator [See at least Zierolf, 0037]), comprising: 
a device, including a processing unit programmed to determine at least one brake characteristic value of the hydraulic braking system (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. The torque gain may be regarded as a characteristic value), wherein the processing unit is programmed to determine the at least one brake characteristic value as a vehicle axle-specific brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that brake control system 10 controls at least one wheel, and that each additional wheel can be controlled by its own corresponding system 10 or by a single system [See at least Zierolf, 0036]. It will be appreciated that each wheel corresponds to an axle, so each calculated torque gain for each wheel may correspond to an axle as well), which in each case corresponds to a ratio between a brake pressure in all wheel brakes assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle using the wheel brakes (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]).
However, Zierolf does not explicitly teach the system wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders, wherein the system further comprises at least the wheel brake cylinders assigned to the shared vehicle axle of the vehicle.
However, Yang does teach a braking system wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders (See at least Fig. 1 in Yang: Yang teaches that braking force is delivered by pressuring wheel cylinders 110 [See at least Yang, 0018]. Yang further teaches that wheel cylinder pressure and torque delivered may be measured by controller 104 for these wheel cylinders [See at least Yang, 0042]), wherein the system further comprises at least the wheel brake cylinders assigned to the shared vehicle axle of the vehicle (See at least Fig. 1 in Yang: Yang teaches that braking force is delivered by pressuring wheel cylinders 110 [See at least Yang, 0018]. Yang further teaches that wheel cylinder pressure and torque delivered may be measured by controller 104 for these wheel cylinders [See at least Yang, 0042]). Both Yang and Zierolf teach methods for operating brake systems. However, only Yang explicitly teaches where the delivery of torque and pressure may involve wheel cylinders, and where values of torque and pressure may be measured for wheel cylinders in particular.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the braking system of Zierolf to also employ wheel cylinders to brake the wheels and deliver pressure and torque, and to also include sensors which measure pressure and torque in the form of specific pressure and torque measurements for specific wheels of the vehicle, as in Yang. Anyone of ordinary skill in the art will appreciate that wheel cylinders are a common way to deliver braking pressure and torque to wheels, that wheel cylinder pressure is a common measurement utilized to quantify braking pressure, and that torque delivered by wheel cylinder pressure is a common value to measure to better control braking operations.

Regarding claim 8, Zierolf discloses A method for determining at least one brake characteristic value of a hydraulic braking system of a vehicle (Zierolf discloses that, in a brake control system 10, a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. The torque gain may be regarded as a characteristic value), the method comprising: 
determining the at least one brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. The torque gain may be regarded as a characteristic value) as a vehicle axle-specific brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that brake control system 10 controls at least one wheel, and that each additional wheel can be controlled by its own corresponding system 10 or by a single system [See at least Zierolf, 0036]. It will be appreciated that each wheel corresponds to an axle, so each calculated torque gain for each wheel may correspond to an axle as well), which in each case corresponds to a ratio between a brake pressure in all wheel brakes assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle with the aid of the wheel brakes (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]).
However, Zierolf does not explicitly teach the method wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders.
However, Yang does teach a braking device wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders (See at least Fig. 1 in Yang: Yang teaches that braking force is delivered by pressuring wheel cylinders 110 [See at least Yang, 0018]. Yang further teaches that wheel cylinder pressure and torque delivered may be measured by controller 104 for these wheel cylinders [See at least Yang, 0042]). Both Yang and Zierolf teach methods for operating brake systems. However, only Yang explicitly teaches where the delivery of torque and pressure may involve wheel cylinders, and where values of torque and pressure may be measured for wheel cylinders in particular.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the braking system of Zierolf to also employ wheel cylinders to brake the wheels and deliver pressure and torque, and to also include sensors which measure pressure and torque in the form of specific pressure and torque measurements for specific wheels of the vehicle, as in Yang. Anyone of ordinary skill in the art will appreciate that wheel cylinders are a common way to deliver braking pressure and torque to wheels, that wheel cylinder pressure is a common measurement utilized to quantify braking pressure, and that torque delivered by wheel cylinder pressure is a common value to measure to better control braking operations.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zierolf (US 20050001474 A1) in view of Yang et al. (US 20160016574 A1) in further view of Robere et al. (US 20200232531 A1), hereinafter referred to as Robere.
Regarding claim 4, Zierolf in view of Yang teaches The device as recited in claim 1, wherein the processing unit is programmed to determine the at least one vehicle axle- specific brake characteristic value as a vehicle axle-specific brake characteristic value function (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that brake control system 10 controls at least one wheel, and that each additional wheel can be controlled by its own corresponding system 10 or by a single system [See at least Zierolf, 0036]. It will be appreciated that each wheel corresponds to an axle, so each calculated torque gain for each wheel may correspond to an axle as well).
However, Zierolf does not explicitly teach the system wherein the brake characteristic value function is at least dependent on: (i) a time which has elapsed after an installation of a new brake pad of the hydraulic braking system or after an identified damage of a friction layer of the hydraulic braking system, and/or (ii) a number of brake applications of the vehicle carried out after the installation of the new brake pad or after the identified damage of the friction layer.
However, Robere does teach a braking system wherein real-time torque and pressure data are at least dependent on: (i) a time which has elapsed after an installation of a new brake pad of the hydraulic braking system or after an identified damage of a friction layer of the hydraulic braking system (Robere teaches that a torque based friction model 310 utilizes rotor temperature 312, real-time torque/pressure data 224, and braking speeds 316 provide a measure brake pad stiffness change over time, which offers a discreet measurement of the pad thickness [See at least Robere, 0095]. It will be appreciated by anyone of ordinary skill in the art that the torque and pressure data therefore depend on the change in pad thickness over time, which is indicative of the amount of time that damage of a friction layer of the braking system has taken place), and/or (ii) a number of brake applications of the vehicle carried out after the installation of the new brake pad or after the identified damage of the friction layer. Both Robere and Zierolf teach brake systems. However, only Robere explicitly teaches where a brake torque and pressure data may be dependent on and indicative of the amount of time that elapses after an identified amount of damage to a friction member of the brake system.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake system of Zierolf so that the brake torque and pressure data may be dependent on and indicative of the amount of time that elapses after an identified amount of damage to a friction member of the brake system, as in Robere. Doing so allows the system to not just use torque and pressure values to correct torque output, but also to use said values to conclude when the brake pads have been worn down too much and notify the driver accordingly, which improves vehicle safety (With regard to this reasoning, see at least [Robere, 0100]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zierolf (US 20050001474 A1) in view of Yang et al. (US 20160016574 A1) in further view of Lee (US 20190092174 A1), hereinafter referred to as Lee.
Regarding claim 5, Zierolf in view of Yang teaches The device as recited in claim 2, wherein the device includes a memory unit, on which the determined vehicle axle- specific brake characteristic value or the determined vehicle axle-specific brake characteristic value function is stored for the at least one vehicle axle of the vehicle (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that the controller 14 computes and utilizes this calculated gain and ratio for arithmetic operations [See at least Zierolf, 0058]. It will therefore be appreciated that the gain and ratio are stored in the memory of the controller), the processing unit being programmed to re-establish the assigned vehicle axle- specific brake characteristic value or the assigned vehicle axle-specific brake characteristic value function for the at least one vehicle axle (Zierolf discloses that when no brake pedal is depressed, the computed inverse brake gain has no meaning and its value is limited to expected ranges [See at least Zierolf, 0059]. Zierolf discloses that the brake-gain-based torque controller 14 updates its inputs as the pedal is depressed [See at least Zierolf, 0059]. Zierolf further discloses that the controller 14 calculates the computed inverse brake gain in real-time [See at least Zierolf, 0064-0071]).
However, Zierolf does not explicitly teach the device wherein the brake characteristic value or the brake characteristic value function are reestablished based on a comparison of at least one setpoint variable with respect to a setpoint deceleration to be exerted on the at least one vehicle axle during a deceleration of the vehicle to at least one actual variable with respect to an actual deceleration exerted on the at least one vehicle axle during a brake application, and to newly store it in the memory unit.
However, Lee does teach a braking system wherein the brake characteristic value or the brake characteristic value function are reestablished based on a comparison of at least one setpoint variable with respect to a setpoint deceleration to be exerted on the at least one vehicle axle during a deceleration of the vehicle to at least one actual variable with respect to an actual deceleration exerted on the at least one vehicle axle during a brake application (Lee teaches that, in a braking system, a compensation rate determining unit 13 in the estimating unit 10 determines a compensating rate according to the estimated friction coefficient in order to secure a deceleration corresponding to the driver's braking intention determined by the pedal input unit 20 [See at least Lee, 0045-0049]. Lee further teaches that this compensation ratio is used in combination with an actual regenerative braking pressure generated to correct the hydraulic pressure of the braking system [See at least Lee, 0064-0067]). Both Lee and Zierolf teach braking systems. However, only Lee explicitly teaches where hydraulic pressure of the system may be corrected in light of a compensation ratio and actual regenerative braking pressure to better align the deceleration of the system with a desired deceleration requested by the driver.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to correct the hydraulic pressure of the system of Zierolf (which is used to calculate the ratio of [Zierolf, 0065-0071]), in light of a compensation ratio and actual regenerative braking pressure, to also better align the deceleration of the system with a desired deceleration requested by the driver, as in Lee. Anyone of ordinary skill in the art will appreciate that this improves safety and convenience of the system by improving the accuracy of the deceleration and bringing it closer to the deceleration actually requested by the driver.

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zierolf (US 20050001474 A1) in view of Yang et al. (US 20160016574 A1) in further view of Moore (US 20010015299 A1), hereinafter referred to as Moore.
Regarding claim 6, Zierolf in view of Yang teaches The device as recited in claim 1, wherein the device includes a control unit (See at least Fig. 1 in Zierolf: Zierolf discloses that the system 10 includes a brake gain-based torque controller 14 [See at least Zierolf, 0037]), which is configured to activate at least one braking system component of the hydraulic braking system, taking into consideration at least one signal, which is output to the control unit, with respect to a brake application of the vehicle requested by a driver of the vehicle (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]) or an automatic speed control unit of the vehicle, the at least one braking system component being activatable using at least one control signal of the control unit in such a way that the vehicle is deceleratable using its hydraulic braking system (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]), and the control unit additionally being configured to output the at least one control signal, taking the at least one vehicle axle- specific brake characteristic value into consideration (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]. Zierolf further discloses that the computed inverse brake gain Ik is the ratio of pressure to torque, and it is used to determine the amount of pressure to apply to the wheel 20 in order to achieve the desired torque [See at least Zierolf, 0058]).
However, Zierolf does not explicitly disclose the device wherein the control unit is further configured to activate an electric motor of the vehicle usable as a generator wherein the electric motor is activatable using at least one control signal of the control unit and the vehicle is deceleratable using its electric motor.
However, Moore does teach a brake device wherein the control unit is further configured to activate an electric motor of the vehicle usable as a generator wherein the electric motor is activatable using at least one control signal of the control unit and the vehicle is deceleratable using its electric motor (Moore teaches that during braking of a vehicle 10, the controller 52 signals the electric motor 50 such that it engages to operate as a generator during deceleration to recharge the batteries 56, wherein the electric motor 50 also acts as a brake, slowing the vehicle 10 during periods when deceleration is required [See at least Moore, 0018]). Both Moore and Zierolf teach methods for braking a vehicle. However, only Moore explicitly teaches where the controller of the system may be configured to activate a motor of the vehicle to act as a generator and decelerate the vehicle when braking is requested.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake system of Zierolf to also include a regenerative braking option activatable by the controller when braking is requested. Anyone of ordinary skill in the art will appreciate that regenerative braking is a common supplement to existing braking systems and provides an energy-efficient way to slow down vehicles.

Regarding claim 9, Zierolf discloses A method for decelerating a vehicle with a hydraulic braking system (See at least Fig. 1 in Zierolf: Zierolf discloses a brake control system 10 comprising a hydraulic actuator which may be operated by brake gain-based torque controller 14 [See at least Zierolf, 0037]), comprising the following steps: 
determining at least one vehicle axle-specific brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. The torque gain may be regarded as a characteristic value) as a vehicle axle-specific brake characteristic value (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]. Zierolf further discloses that brake control system 10 controls at least one wheel, and that each additional wheel can be controlled by its own corresponding system 10 or by a single system [See at least Zierolf, 0036]. It will be appreciated that each wheel corresponds to an axle, so each calculated torque gain for each wheel may correspond to an axle as well), which in each case corresponds to a ratio between a brake pressure in all wheel brakes assigned to a shared vehicle axle of the vehicle and a vehicle axle braking torque exerted on the shared vehicle axle with the aid of the wheel brakes (Zierolf discloses that a ratio of measured torque and measured pressure is calculated in order to calculate a torque gain of gain-based torque controller 14 [See at least Zierolf, 0065-0071]); and 
when a driver of the vehicle or an automatic speed control unit of the vehicle requests a brake application of the vehicle, activating at least one braking system component of the hydraulic braking system in such a way that the vehicle is decelerated using the hydraulic braking system (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]), the at least one vehicle axle-specific brake characteristic value also being taken into consideration during the activation of the at least one braking system component (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]. Zierolf further discloses that the computed inverse brake gain Ik is the ratio of pressure to torque, and it is used to determine the amount of pressure to apply to the wheel 20 in order to achieve the desired torque [See at least Zierolf, 0058]).
	However, Zierolf does not explicitly disclose the method wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders.
	However, Yang does teach a method for operating a braking device wherein the measured brake pressure is a pressure applied to wheel cylinders and the applied braking torque is torque applied via wheel cylinders (See at least Fig. 1 in Yang: Yang teaches that braking force is delivered by pressuring wheel cylinders 110 [See at least Yang, 0018]. Yang further teaches that wheel cylinder pressure and torque delivered may be measured by controller 104 for these wheel cylinders [See at least Yang, 0042]). Both Yang and Zierolf teach methods for operating brake systems. However, only Yang explicitly teaches where the delivery of torque and pressure may involve wheel cylinders, and where values of torque and pressure may be measured for wheel cylinders in particular.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the braking system of Zierolf to also employ wheel cylinders to brake the wheels and deliver pressure and torque, and to also include sensors which measure pressure and torque in the form of specific pressure and torque measurements for specific wheels of the vehicle, as in Yang. Anyone of ordinary skill in the art will appreciate that wheel cylinders are a common way to deliver braking pressure and torque to wheels, that wheel cylinder pressure is a common measurement utilized to quantify braking pressure, and that torque delivered by wheel cylinder pressure is a common value to measure to better control braking operations.
However, Zierolf does not explicitly disclose the method wherein the vehicle controller is further configured to activate an electric motor usable as a generator wherein a braking request may activate the electric motor in such a way that the vehicle is decelerated using the electric motor.
However, Moore does teach a method for braking a vehicle wherein the vehicle controller is further configured to activate an electric motor usable as a generator wherein a braking request may activate the electric motor in such a way that the vehicle is decelerated using the electric motor (Moore teaches that during braking of a vehicle 10, the controller 52 signals the electric motor 50 such that it engages to operate as a generator during deceleration to recharge the batteries 56, wherein the electric motor 50 also acts as a brake, slowing the vehicle 10 during periods when deceleration is required [See at least Moore, 0018]). Both Moore and Zierolf teach methods for braking a vehicle. However, only Moore explicitly teaches where the controller of the system may be configured to activate a motor of the vehicle to act as a generator and decelerate the vehicle when braking is requested.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the brake system of Zierolf to also include a regenerative braking option activatable by the controller when braking is requested. Anyone of ordinary skill in the art will appreciate that regenerative braking is a common supplement to existing braking systems and provides an energy-efficient way to slow down vehicles.

Regarding claim 10, Zierolf in view of Yang in further view of Moore teaches The method as recited in claim 9, further comprising the following step: 
establishing at least one setpoint brake pressure variable with respect to at least one setpoint brake pressure to be set in the hydraulic braking system (Zierolf discloses that The command torque signal Tc is multiplied by the computed inverse brake gain Ik, i.e., the ratio or pressure to torque, to determine the amount of pressure to apply to the wheel 20 in order to achieve the desired torque [See at least Zierolf, 0058]) and/or a setpoint generator braking torque variable with respect to a setpoint generator braking torque to be effectuated using the electric motor, for actuating the at least one braking system component (Zierolf discloses that The command torque signal Tc is multiplied by the computed inverse brake gain Ik, i.e., the ratio or pressure to torque, to determine the amount of pressure to apply to the wheel 20 in order to achieve the desired torque [See at least Zierolf, 0058]) and/or the electric motor, taking a braking intensity of the brake application of the vehicle which is instantaneously requested by the driver or the automatic speed unit into consideration (See at least Fig. 1 in Zierolf: Zierolf discloses that during a braking event, the pilot of the vehicle activates the pilot brake device 12 by pushing the pedal (or its equivalent), where the depression of the pedal is converted to an electrical signal (command torque signal Tc) that is provided to the brake gain-based torque controller 14, multiplied by inverse brake gain Ik, and provided to the brake actuator 16 which applies pressure to the brake assembly 18 to reduce the speed of wheel 20 [See at least Zierolf, 0043-0044]. Zierolf further discloses that when the brake pedal is not depressed at all, no braking occurs [See at least Zierolf, 0059]. It will therefore be appreciated that the amount, or “intensity”, of brake pedal application is accounted for in the inverse brake gain as well as the resulting braking pressure), and additionally taking the at least one vehicle axle-specific brake characteristic value into consideration (Zierolf discloses that Ik, which is used to perform the braking operation and pressure generation, is the ratio or pressure to torque [See at least Zierolf, 0058]), and the at least one established setpoint brake pressure variable and/or the established setpoint generator braking torque variable also being taken into consideration during the activation of the at least one braking system component (Zierolf discloses that The command torque signal Tc is multiplied by the computed inverse brake gain Ik, i.e., the ratio or pressure to torque, to determine the amount of pressure to apply to the wheel 20 in order to achieve the desired torque [See at least Zierolf, 0058]) and/or of the electric motor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668